DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2020 has been entered.

Response to Amendment
The amendment of 08/11/2020 has been entered.
Claims 1, 5, 7–8, and 13 have been amended and claims 2–4, 6, and 9–12 have been cancelled due to the Applicant's amendment of 08/11/2020.
Claims 1, 5, 7–8, and 13–17 are pending.
As noted in the Advisory Action of 08/31/2020, the rejection of claims 1–17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as set forth in the previous Office Action is withdrawn.
The rejection of claims 1–17 under 35 U.S.C. 103 as being unpatentable over Adamovich et al. US 2014/0374728 A1 ("Adamovich") in view of Park et al. KR 2015/0031396 A overcome due to the Applicant's amendment dated 08/11/2020.  However, as outlined below, new grounds of rejection have been made in view of KIM et al. US-20120305900-A1.

Response to Arguments
As noted in the Advisory Action of 08/31/2020, Applicant’s arguments on pages 18–21 of the reply dated 08/11/2020 with respect to the rejection of claims 1–17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as set forth in the previous Office Action have been fully considered and are persuasive.  The rejection has been withdrawn.

Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 21–23 of the reply of 08/11/2020 with respect to the rejection of claims 1–17 under 35 U.S.C. 103 as being unpatentable over Adamovich et al. US 2014/0374728 A1 ("Adamovich") in view of Park et al. KR 2015/0031396 A ("Park-KR"), see machine translation ("Park-MT") and JUNG et al. US-20120043531-A1 ("Jung") have been fully considered, but they are not persuasive.
Applicant's argument -- Applicant argues on page 22 of the reply that the cited references have not been shown to teach or suggest the composition that is presently recited in the instant claims, in particular, regarding the first compound, claim 1 now recites the compound being represented by Chemical Formula 1-III, regarding the second and third compounds, “a substituted or unsubstituted C2 to C30 heterocyclic group” is no longer recited as an option for Ar1 and Ar4, and “a substituted or unsubstituted triphenylene group” is no longer recited as an option for Rd, Re, Rn and Ro
Examiner's response -- Previous claim limitations did not exclude wherein, regarding the second and third compounds, “a substituted or unsubstituted C2 to C30 heterocyclic group” is no longer recited as an option for Ar1 and Ar4.  However, the current claims require the above limitation and this is addressed in the new grounds of rejection as set forth below.  
It is further noted that in the rejection of the previous Office action, the modified device of Adamovich in view of Park and Jung comprised a first compound represented by the claimed Chemical Formula 1-III.  
It is further noted that in the rejection of the previous Office action, the second and third compounds did not show “a substituted or unsubstituted triphenylene group” at positions corresponding to Rd, Re, Rn and Ro, rather, the modified device of Adamovich in view of Park and Jung comprised a third compound represented by the claimed Chemical Formula 5-II wherein Rn was a phenyl group substituted with a C6 aryl group, and Ro was a phenyl group substituted with a C6 aryl group, such that Rn and Ro in combination formed a ring (a triphenylene group).  The claims as amended recite that Rn and Ro may each be a substituted phenyl group.
Applicant's argument -- Applicant argues bridging pages 22–23 that because the dependent claims ultimately depend from independent claim 1, they are allowable for at least the reasons the independent claim 1 is allowable.
Examiner's response -- Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7–8, and 13–17 are rejected under 35 U.S.C. 103 as being unpatentable over Adamovich et al. US 2014/0374728 A1 ("Adamovich") in view of KIM et al. US-20120305900-A1 ("Kim"), Park et al. KR 2015/0031396 A ("Park-KR"), see machine translation ("Park-MT"), and JUNG et al. US-20120043531-A1 ("Jung").

Regarding claims 1, 5, 7–8, and 13–16, Adamovich teaches an organic light emitting device (OLED) comprising an emissive layer, wherein the emissive layer comprises a phosphorescent emitter dopant dispersed in a host material, wherein the host material 
Adamovich does not specifically teach a device as described above wherein the first host compound is a compound represented by the claimed Chemical Formula 2-I.
Kim teaches a compound for an organic photoelectric device represented by a Chemical Formula ("CF") 1 (¶ [0112]), which may be used as a light emitting host for a phosphorescent dopant (¶ [0155], ¶ [0115]).  Kim teaches that the compound for an organic photoelectric device may improve the life-span characteristic, efficiency characteristics, electrochemical stability, and thermal stability of an organic photoelectric device, and may decrease the driving voltage (¶ [0156], ¶ [0117], ¶ [0697]).  Kim specifically discloses examples of the compound for an organic photoelectric device including the compounds represented by CF Z-6, CF Z-7, and 
    PNG
    media_image1.png
    842
    421
    media_image1.png
    Greyscale
 (¶ [0146], page 58; also see Example Z1 ¶ [0323]-[0332], Example Z-2 ¶ [0333]-[0342], and Example Z-3 ¶ [0343]-[0352]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the first host compound represented by the general formula (H1) of Adamovich out of a compound for an organic photoelectric device taught by Kim that falls within the scope of the general formula (H1) of Adamovich, based on the teaching of Kim.  The motivation for doing so would have been to improve the life-span characteristic, efficiency characteristics, electrochemical stability, and thermal stability of an organic photoelectric device, and may decrease the driving voltage, as taught by Kim.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have specifically selected one of CF Z-6, CF 

Adamovich in view of Kim does not specifically teach a device as discussed above wherein the second host compound is a compound represented by the claimed Chemical Formula 1-III.  However, Adamovich teaches the second host compound may contain a triphenylene group (¶ [0061]) and that triphenylene hosts provide an organic light emitting device with high efficiency and stability (¶ [0063]).
Park teaches an organic electroluminescent device comprising a compound represented by general formula (1) (page 2, second half, Park-MT), which comprises a triphenylene group, and is a phosphorescent host material (page 3, fourth paragraph, Park-MT).  Park teaches when applied to an organic electroluminescent device, the compound of general formula (1) of Park lowers driving voltage and improves luminous efficiency, brightness, thermal stability, and device life (page 4, fourth paragraph, Park-MT).  Park teaches specific examples of the compound represented by the general formula (1) including compound 1 
    PNG
    media_image2.png
    403
    706
    media_image2.png
    Greyscale
 (page 5, first paragraph, Park-MT and ¶ [0067] Park-KR).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Adamovich in view of Kim by forming the second host compound out of the compound represented by general formula (1) of Park, based on the teaching of Park.  One would have been motivated to do so because Adamovich teaches the second host compound in the phosphorescent emissive layer of the organic light emitting device may contain a triphenylene group and that triphenylene hosts provide an organic light emitting device with high efficiency and stability and Park teaches a compound represented by general formula (1), which comprises a triphenylene group, and is a phosphorescent host material in an organic electroluminescent device.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Additionally, Park teaches when applied to an organic electroluminescent device, the compound of general formula (1) of Park lowers driving voltage and improves luminous efficiency, brightness, thermal stability, and device life and therefore forming the second host compound out of the compound represented by general formula (1) of Park in the device of Adamovich in view of Kim would yield the benefit of lowered driving voltage and improved luminous efficiency, brightness, thermal stability, and device life, as described above.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have selected specifically the compound 1 of 

Adamovich in view of Kim and Park does not specifically teach a device as discussed above wherein the emissive layer comprises third host compound.  However, Adamovich teaches the host material can also include a third host compound (¶ [0035]) and that the use of the additional host materials in the emissive layer may reduce the interaction of the excitons with the charge carriers, thereby reducing exciton quenching, which may improve device efficiency and/or lifetime (¶ [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art to before the effective filing date of the instant claims to modify the device of Adamovich in view of Kim and Park to include a third host compound, based on the teaching of Adamovich. The motivation for doing so would have been to improve device efficiency and/or lifetime, as taught by Adamovich.

Adamovich in view of Kim and Park does not specifically teach a device as discussed above wherein the third host compound is a compound represented by the claimed Chemical Formula 5.  However, Adamovich teaches the third host compound may contain a triphenylene group (¶ [0061]) and that triphenylene hosts provide an organic light emitting device with high efficiency and stability (¶ [0063]).
Jung teaches an organic light emitting diode comprising an anode, a cathode, an emission layer, wherein the emission layer comprising a compound represented by a Chemical Formula 1 as a phosphorescent host material (¶ [0030], ¶ [0033]–[0034], ¶ [0010]).  Jung teach the compound of Chemical Formula 1 may be represented by a Chemical Formula 5, which comprises a triphenylene group (¶ [0019]) and teaches specific examples including a compound represented by Chemical Formula A-1 
    PNG
    media_image3.png
    366
    369
    media_image3.png
    Greyscale
, A-10, A-19, A-28, A-37, A-46, A-55, A-56, A-61, A-66, A-67, A-76, A-77, A-86, and A-87 (¶ [0023]).  Jung teaches the compound improves the life span characteristic, efficiency characteristic, electrochemical stability, and thermal stability of an organic photoelectric device and decreased the driving voltage thereof (¶ [0106]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Adamovich in view of Kim and Park by forming the third host compound out of the compound represented by the Chemical Formula 1 of Jung, based on the teaching of Jung.  One would have been motivated to do so because Adamovich teaches the second host compound in the phosphorescent emissive layer of the organic light emitting device may contain a triphenylene group and that triphenylene hosts provide an organic light emitting device with high efficiency and stability and Jung teaches a compound represented by a Chemical Formula 1 as a phosphorescent host material in the emission layer of an organic light emitting diode.  The 
Additionally, Jung teaches the compound improves the life span characteristic, efficiency characteristic, electrochemical stability, and thermal stability of an organic photoelectric device and decreased the driving voltage thereof and therefore forming the third host compound in the device of Adamovich in view of Kim and Park would yield the benefit of improved life span characteristic, efficiency characteristic, electrochemical stability, and thermal stability of an organic photoelectric device and decreased the driving voltage thereof, as described above.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have selected specifically one of the compounds represented by Chemical Formula A-1, A-10, A-19, A-28, A-37, A-46, A-55, A-56, A-61, A-66, A-67, A-76, A-77, A-86, and A-87 of Jung for forming the third host compound, because it would have been choosing fifteen from the list of specifically exemplified compounds of the Chemical Formula 1 of Jung, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a phosphorescent host material in an organic electroluminescent device and possessing the benefits taught by Jung.  One of ordinary skill in the art would have been motivated to try specifically exemplified compounds represented by the Chemical Formula 1 having the benefits taught by Jung in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Adamovich in view of Kim, Park, and Jung does not specifically disclose a device as discussed above wherein a weight ratio of the first compound to the second compound in the mixture is about 1:10 to about 10:1 and wherein a weight ratio of the first compound and the second compound to the third compound in the mixture is about 95:5 to about 1:1.  However, Adamovich teaches that the first host compound preferably constitutes no more than 25 wt. % 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device such that the wt. % of the first host compound, the second host compound, and the third host compound fell within the claimed ranges, based on the teaching of Adamovich.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the pertinent art would have expected them to have the same properties.  See MPEP 2144.05.

The modified device of Adamovich in view of Kim, Park, and Jung, as discussed above, meets the limitations of claims 1, 5, 7–8, and 13–16.  
Per claims 1, 5, 7, and 13–15, the modified device of Adamovich in view of Kim, Park, and Jung as discussed above comprises the emissive layer between the anode and the cathode, wherein the emissive layer comprises the phosphorescent emitter dopant, the first host compound of Kim, the second host compound 1 of Park, and the third host compound of Jung.  The phosphorescent emitter dopant, the first host compound of Kim, the second host compound 1 of Park, and the third host compound of Jung are all present in combination in the emissive layer, and therefore the emissive layer comprises a mixture of these compounds wherein a weight ratio of the first compound to the second compound in the mixture is about 1:10 to about 10:1 and wherein a weight ratio of the first compound and the second compound to the third compound in the mixture is about 95:5 to about 1:1.
The second host compound 1 of Park is a first compound represented by claimed Chemical Formula 1-III and claimed Chemical Formula 1-IIIA wherein: 
three Z are N and the remaining Z are CRa;

R1 to R4 are each hydrogen, R5 to R6, R15 to R18, and R20 to R22 are not required to be present, R23 to R28, and Ra are each hydrogen;
R1 to R4 are each independently present, R5 to R6 and R15 to R18  are not required to be present, R23 to R28, and Ra are each independently present;
L1 is an unsubstituted phenylene group;
n is 1; and
n2 is 1.
The host compound represented by CF Z-6, CF Z-7, or CF Z-8 of Kim is a second compound represented by claimed Chemical Formula 2-I as discussed above wherein: 
L3 to L5, Y1, and Y4 are each a single bond;
Ar1 is an unsubstituted C13 aryl group (a fluorenyl group) substituted with two C1 alkyl groups (each methyl groups) and Ar4 is a C6 aryl group (a phenyl group) substituted with none, one or two of an unsubstituted C6 aryl group (a phenyl group);
R7 to R9 and R29 to R31 are each hydrogen; and
m is 0.
The host compound A-1 of Jung is a third compound represented by claimed Chemical Formula 5-II wherein:
Rd is an unsubstituted phenyl group, Re is a fluorenyl group substituted with two C1 alkyl groups (each methyl groups), Rn is a phenyl group substituted with a C6 aryl group, and Ro is a phenyl group substituted with a C6 aryl group, such that Rn and Ro in combination form a ring (a triphenylene group);
Rf, Rg, Rj, and Rk are each hydrogen; and
La, Lb, and Lc are each a single bond.
Per claim 8, the first host compound represented by CF Z-6, CF Z-7, or CF Z-8 of Kim is a second compound represented by claimed Chemical Formula 2-1 as discussed above 1-Ar1 is B-7 and the moiety *-Y4-Ar4 is B-1, B-2, or B-4.
Per claim 16, the modified device of Adamovich in view of Park and Jung as discussed above is an organic light emitting device and therefore displays light, which makes it a display device.

Regarding claim 17, Adamovich in view of Kim, Park, and Jung teaches the modified device as discussed above with respect to claim 1.
Adamovich in view of Kim, Park, and Jung does not specifically disclose a device as discussed above wherein a weight ratio of the first compound and the second compound to the third compound in the mixture is about 9:1 to about 7:3.  However, Adamovich teaches that the first host compound preferably constitutes no more than 25 wt. % and more preferably about 10-20 wt. %, and the second host compound preferably constitutes about 50-90 wt. % and more preferably about 60-80 wt. %, and the third host compound preferably constitutes about 10-50 wt. % and more preferably about 20-40 wt. % (¶ [0076]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device such that the wt. % of the first host compound, the second host compound, and the third host compound fell within the claimed ranges, based on the teaching of Adamovich.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the pertinent art would have expected them to have the same properties.  See MPEP 2144.05.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is (571)272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                

/E.M.D./Examiner, Art Unit 1786